Peck, J.,
concurring in part and dissenting in part. I agree with the majority that the exclusion of defendant’s attempt to refute the prosecution witness testimony that defendant was seen to “leave the apartment at a time when the vandalism could have happened” was error for the reasons stated by the majority.
I am in strong disagreement, however, with both the majority rationale and conclusion drawn therefrom through which the majority holds defendant’s attempt to testify that he was in his nearby apartment all afternoon, at least from approximately three o’clock on, did not constitute an attempt to establish an alibi for that period of time.
As far as it goes I agree with the majority that “‘alibi’ evidence relates to a claim of [a] defendant that he was at a place so removed from the scene of the crime that it rendered his participation improbable, if not impossible.”
But in relying on State v. Ovitt, 126 Vt. 320, 327, 229 A.2d 237, 242 (1967), the majority apparently interpret the wording of Ovitt, “so distant from the scene of the offense that his participation in the crime was impossible.” id. (particularly the phrase *342“so distant”) to mean that the defendant must be prepared to show that he was somewhere over the hills and far away at the time of the offense.
The words “so far distant” or “so removed from the scene” are uncertain and ambiguous enough to be of no help at all when used without any clarification of the key words “distant” or “so far removed”; the majority offers no clarification. Moreover, although Black’s Law Dictionary (Revised Fourth Edition, 1968) also recognizes distance and remoteness in defining “alibi,” it adds a third possibility to which the word is applicable: “or under such circumstances that [defendant] could not have committed offense.” Id. at 95.
If defendant would have testified, had he been allowed to do so, that he was in his apartment “all afternoon,” (from approximately 3:00 p.m.) and had the jury believed him, it is manifest that he could not possibly have committed the vandalism of which he was accused, at least during the all-afternoon period referred to. If this does not meet the test of “alibi,” I believe the majority has plucked a new and too limited a standard. If his testimony was allowed and believed, his participation in the crime during a period of time when it could have been committed was not only improbable, it was completely impossible. The' proposed testimony was, therefore, properly excluded because of defendant’s failure to give the required notice. It is absurd also to suggest that defendant’s proximity to the site of the vandalism has any necessary significance. If a suspect is thirty feet or thirty miles away it is meaningless if, in fact, the distance makes it impossible to commit the offense. It is not difficult to postulate examples. Thus, if an assault is shown to have been committed on one side of an impregnable wall at a given time and a suspect establishes he was on the other side at the critical time, he has an alibi regardless of the fact that the straight-line distance between victim and suspect is only a few feet at the most. I believe the suspect has an alibi and must notify the prosecution should he be charged with the offense.
Finally, the majority opinion is ambiguous and puzzling at one point. After reciting that “the facts do not support. . . the alibi conclusion,” the majority adds: “This is particularly so in *343the light of the fact that the witnesses involved had been timely identified to the prosecution.” Witnesses to what? Supporting the “alibi”? Refutation of certain prosecution’s witnesses claiming to have seen defendant’s departure from the apartment at a significant time? The majority does not complete the statement or explain the evidence offered or to be offered by these witnesses; rather the majority prefers to leave us to speculate as to the reference.
I would hold the alibi test was not met and was properly excluded.